Title: To Thomas Jefferson from James Callaway, 11 April 1781
From: Callaway, James
To: Jefferson, Thomas



Sir
Bedford April the 11th. 1781.

In Consequence of your Excellencys Instructions (which have Just Reached my hands) three Hundred and Eighty four Militia of this County are Summoning to attend at Proper Places on the 18th. Instant in Order to March to General Green.

In the Meantime I beg leave to Trouble your Excellency here with, Submiting it to you, whether the late Change of Circumstances are not Sufficient to excuse the Militia from the Present Service, which would tend Greatly to the Interest of the People as they are Generally Poor men, and any Considerable loss of time at this Season of the year would Undoubtedly Prevent their Makeing Crops.
Colo. Lynch is immediately from General Green at Deep River about 140 Miles from hence, who informs me that Lord Cornwallis had passed X [Cross] Creek on his way to Wilmonton before he left there, and Perswades me that a Short Service from Our Militia would at this time Render no Essential Good to the Country, and as the Enemy are now so Distant, it would Require some time, Only to March out and Return.
The Militia calld upon for the Assistances of General Green, as Mentioned in my last Letter, were Dismissed by Advice of Colo. Lynch (then at Head Quarters) with the Approbation of the General. I believe I wrote you, that I had sent out to Know Certainly whether such Assistances was Actually Necessary or not.
As the Marching out the Militia from their Plantations at this Season of the year, is a Matter of much Importance to them, I have Employed Mr. Charles Ewings as Express to wait on your Excellency for your further Advice with Respect to it, and he is to Return by the time appointed for the March of the men; in the Interim every Preparation shall be made, so that this shall be no Hindrance in geting them into Service in case it is your Pleasure they shoud March. Mr. Ewings finds himself a Horse and pays his Own Expences. I wish him to recive some thing Adequate to his Trouble and Expence before he Returns.
I have the Honour to be, Your Excellencys Very Hble Servt.,

James Callaway

